DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/8/2021 and 7/19/2021 were filed after the mailing date of the claims on 7/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. 	Claim(s) 1-4, 6, 8-10, 13-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2020/0097776, Kim et al. (hereinafter Kim).

2. 	Regarding Clam 1, Kim discloses A food monitoring apparatus (Title: providing information related to a state of an object in a refrigerator) comprising:
 	at least one light source configured to selectively radiate light of a first wavelength band and light of a second wavelength band that is different from the first wavelength band to food ([0123], the spectrometric sensor arranged in the refrigerator 1000 may obtain spectrometric information of the at least one object by irradiating light to the at least one object by selectively combining sequential wavelengths of visible rays and near-infrared rays. [0163], The spectrometric information may include a spectrum pattern and which wavelength has a great object reflectivity may be identified based on the spectrometric information);
 	at least one image sensor configured to obtain a visible image of the food (Figs. 6, 9, 13; [0122], the refrigerator 1000 may obtain the spectrometric image about the at least one object by using a spectrometric sensor arranged in the refrigerator 1000.) and a hyperspectral image of the food based on light scattered (Fig. 14; [0239], a spectrometric camera 3151 to obtain a spectrometric image (i.e. hyperspectral image) in the refrigerator 1000), emitted, or reflected from the food ([0163], The spectrometric information may include a spectrum pattern and which wavelength has a great object reflectivity may be identified based on the spectrometric information): and
 	at least one processor configured to obtain first information of the food based on the visible image ([0127], a processor of the refrigerator 1000), and to obtain second information of the food based on the first information and the hyperspectral image ([0165], The AI model 300 may transmit the degree of spoilage of the spinach to a processor of the refrigerator 1000, based on a result 1420 of analyzing the spectrometric information 1410 of the spinach).

3. 	Regarding Clam 2, Kim discloses The food monitoring apparatus of claim 1, wherein the at least one processor is further configured to correct at least one of the hyperspectral image, parameters used to analyze the hyperspectral image (Fig. 13; [0296], the model evaluator 1310-5 may evaluate that the recognition result does not meet the predetermined reference, when the number of pieces of the evaluation data for which the recognition result is not correct or the rate of the evaluation data for which the recognition result is not correct exceeds a predetermined critical value, from among recognition results of the trained data recognition model with respect to the evaluation data.), and a correlation between the parameters and the second information based on the first information ([0019], first object is totally or partially hidden by a second object of the at least one object in the first camera image. [0307], model refiner 1320-5 may allow the data recognition model to be refined based on the evaluation about the recognition result provided by the recognition result provider 1320).

4. 	Regarding Clam 3, Kim discloses The food monitoring apparatus of claim 2, wherein the first information includes at least one of a type of the food and a part of the food ([0065], the object is an element which may be kept in the refrigerator 1000 and may include, for example, food (for example, fresh food items, such as fruits, vegetables, etc., cooked food items, processed products, condiments, and retort foods), medicines, alcoholic liquors, cosmetics, etc., but it is not limited thereto), and wherein the at least one processor is further configured to selectively apply a weight to the parameters based on the first information ([0084], the processor of the refrigerator 1000 may detect a type of the object, a name of the object, etc., by comparing an outline of the object included in the camera image with a pre-defined template. For example, when the outline of the object is similar to the template of a banana, the refrigerator 1000 may recognize the object included in the camera image as a banana), and obtain the second information by analyzing the hyperspectral image based on the parameters to which the weight is applied ([0111], the spectrometric image obtained as the learning data 310 may include images obtained via spectrometric analysis with respect to various objects which may be kept in the refrigerator 1000. The spectrometric analysis is a technique for detecting a change of a material property in an object in a nondestructive manner).

5. 	Regarding Clam 4, Kim discloses The food monitoring apparatus of claim 2, wherein the first information includes a packaging condition of the food, and
 	wherein the at least one processor is further configured to correct the parameters based on the packaging condition, and obtain the second information based on the corrected parameters ([0223], when a user selects one of the attention marks displayed on the objects, the refrigerator 1000 may provide detailed information about the storage method of the corresponding object. For example, when the user selects (for example, touches) the mark on the potato, the detailed information about the storage method of the potato (for example, a potato is a vegetable containing much water, and thus, when the potato is refrigerated, the potato may absorb the odor of other foods stored together. Thus, it is required to store the potato at room temperature by wrapping the potato by using a paper, such a newspaper. A plastic material captures the water to facilitate the speed of spoilage, so avoid the plastic material!).

6. 	Regarding Clam 6, Kim discloses The food monitoring apparatus of claim 1, wherein the first information includes a location of the food in the food monitoring apparatus (Fig. 13: [0158], may display the location of the odor, the intensity of the odor, the type of the odor, etc. For example, the odor distribution map may differently display the color, the brightness, or the extent of an odor distribution area according to the gas detection quantity. [0161], The refrigerator 1000 may compare the odor distribution map 1302 with the camera image 1301 and determine that “spinach” located in the first area 1311 on the camera image 1301 and an object located in the second area 1312 on the camera image 1301 have a high probability of spoilage.), and
 	wherein the at least one processor is further configured to:
 	control the at least one light source to radiate the light of the second wavelength band to an area of the food monitoring apparatus corresponding to the location of the food ([0123], irradiating light to the at least one object by selectively combining sequential wavelengths of visible rays and near-infrared rays); and
 	obtain the hyperspectral image from light received from the area of the food monitoring apparatus corresponding to the location of the food ([0124], the spectrometric sensor may be arranged around a camera in the refrigerator 1000. Also, a plurality of spectrometric sensors may be arranged in the refrigerator 1000. For example, the spectrometric sensors may include a first spectrometric sensor to obtain a spectrometric image of first objects kept in a first shelf, a second spectrometric sensor to obtain a spectrometric image of second objects kept in a second shelf, a third spectrometric sensor to obtain a spectrometric image of third objects kept in a third shelf, etc., but it is not limited thereto).

7. 	Regarding Clam 8, Kim discloses A refrigerator (Fig. 1: 1000 refrigerator) comprising:
 	a main body comprising a storage space (Fig. 24);
 	a door configured to open and close the storage space (Fig 1: 1000 refrigerator with doors; [0234], a handle 3021); and
 	the food monitoring apparatus according to claim 1 that is disposed in the storage space (Fig 24: 3150 camera; [0239], inner camera to capture the inside space of the refrigerator).

8. 	Regarding Clam 9, Kim discloses The refrigerator of claim 8, wherein the second information includes at least one of freshness, maturity, and spoilage of the food (Fig. 13; [0161], The refrigerator 1000 may compare the odor distribution map 1302 with the camera image 1301 and determine that “spinach” located in the first area 1311 on the camera image 1301 and an object located in the second area 1312 on the camera image 1301 have a high probability of spoilage), and wherein the at least one processor is further configured to determine at least one of whether the food is edible ([0191], the refrigerator 1000 may provide the notification with respect to the edibility of the banana to the user within the consumable period of the banana, an intakeable period of the food, an optimum intake time of the food, and a cooking method of the food based on the at least one of the freshness, maturity, and spoilage of the food (Fig. 13; [0161], high probability of spoilage).

9. 	Regarding Clam 10, Kim discloses The refrigerator of claim 8, further comprising a controller comprising at least one processor and configured to control at least one of temperature, humidity, and gas composition ratio in the storage space ([0112], environmental information may include at least one of temperature information, humidity information, or odor (gas) information. [0264]-[0265], The driver 1700 may include at least one of a compressor 1711, a fan 1712, an air cleaner 1713, or a heater 1714, which operates under control of the processor 1300. The driver 1700 may further include illuminator (or a deodorizer).

10. 	Regarding Clam 13, Kim discloses The refrigerator of claim 8, further comprising a display device disposed on the door of the food monitoring apparatus (Fig 1: 1000; Fig. 9: display 1411), the display device configured to output the second information received from the food monitoring apparatus (Fig 11; [0149], a second GUI 1120 via an execution window of the refrigerator application. [0151],the second GUI 1120, an object list including the consumable periods (for example, remaining periods until the expected disposal dates) of the objects kept in the refrigerator 1000 may be displayed).

11. 	Regarding Clam 14, Kim discloses The refrigerator of claim 8, further comprising a communication interface configured to communicate with an external device to transmit the second information to the external device (Fig 11; [0207], when the mobile terminal 3000 of the user is registered in the server apparatus 2000, the server apparatus 200 may provide the information (for example, the freshness, the ripeness, the edibility, the consumable period, etc.) related to the current state of the at least one object kept in the refrigerator 1000 to the mobile terminal 3000 of the user).

12. 	Regarding Clam 15, Kim discloses A method of operating a food monitoring apparatus (Title: providing information related to a state of an object in a refrigerator), the method comprising:
 	selectively radiating light of a first wavelength band and light of a second wavelength band that is different from the first wavelength band to food by at least one light source (Figs. 6, 9, 13; [0122], the refrigerator 1000 may obtain the spectrometric image about the at least one object by using a spectrometric sensor arranged in the refrigerator 1000.[0123], the spectrometric sensor arranged in the refrigerator 1000 may obtain spectrometric information of the at least one object by irradiating light to the at least one object by selectively combining sequential wavelengths of visible rays and near-infrared rays);
 	obtaining a visible image of the food and a hyperspectral image of the food based on light scattered, emitted, or reflected from the food by at least one image sensor ([0163], The spectrometric information may include a spectrum pattern and which wavelength has a great object reflectivity may be identified based on the spectrometric information);
 	obtaining first information of the food based on the visible image (Figs. 6, 9, 13; [0122], the refrigerator 1000 may obtain the spectrometric image about the at least one object by using a spectrometric sensor arranged in the refrigerator 1000.); and
 	obtaining second information of the food based on the first information and the hyperspectral image ([0165], The AI model 300 may transmit the degree of spoilage of the spinach to a processor of the refrigerator 1000, based on a result 1420 of analyzing the spectrometric information 1410 of the spinach).

13. 	Regarding Clam 16, Kim discloses The method of claim 15, wherein the obtaining of the second information includes correcting at least one of the hyperspectral image, parameters used to analyze the hyperspectral image (Fig. 13; [0296], the model evaluator 1310-5 may evaluate that the recognition result does not meet the predetermined reference, when the number of pieces of the evaluation data for which the recognition result is not correct or the rate of the evaluation data for which the recognition result is not correct exceeds a predetermined critical value, from among recognition results of the trained data recognition model with respect to the evaluation data.), and a correlation between the parameters and the second information based on the first information ([0019], first object is totally or partially hidden by a second object of the at least one object in the first camera image. [0307], model refiner 1320-5 may allow the data recognition model to be refined based on the evaluation about the recognition result provided by the recognition result provider 1320).

14. 	Regarding Clam 17, Kim discloses The method of claim 16, wherein the first information includes at least one of a type of the food and a part of the food([0065], the object is an element which may be kept in the refrigerator 1000 and may include, for example, food (for example, fresh food items, such as fruits, vegetables, etc., cooked food items, processed products, condiments, and retort foods), medicines, alcoholic liquors, cosmetics, etc., but it is not limited thereto), and wherein the obtaining of the second information includes selectively applying a weight to the parameters based on the first information([0084], the processor of the refrigerator 1000 may detect a type of the object, a name of the object, etc., by comparing an outline of the object included in the camera image with a pre-defined template. For example, when the outline of the object is similar to the template of a banana, the refrigerator 1000 may recognize the object included in the camera image as a banana), and 
 	obtaining the second information by analyzing the hyperspectral image based on the parameters to which the weight is applied ([0111], the spectrometric image obtained as the learning data 310 may include images obtained via spectrometric analysis with respect to various objects which may be kept in the refrigerator 1000. The spectrometric analysis is a technique for detecting a change of a material property in an object in a nondestructive manner)..

15. 	Regarding Clam 18, Kim discloses The method of claim 16, wherein the first information includes a packaging condition of food, and wherein the obtaining of the second information includes correcting the parameters based on the packaging condition, and obtaining the second information based on the corrected parameters ([0223], when a user selects one of the attention marks displayed on the objects, the refrigerator 1000 may provide detailed information about the storage method of the corresponding object. For example, when the user selects (for example, touches) the mark on the potato, the detailed information about the storage method of the potato (for example, a potato is a vegetable containing much water, and thus, when the potato is refrigerated, the potato may absorb the odor of other foods stored together. Thus, it is required to store the potato at room temperature by wrapping the potato by using a paper, such a newspaper. A plastic material captures the water to facilitate the speed of spoilage, so avoid the plastic material!).

16. 	Regarding Clam 20, Kim discloses The method of claim 15, wherein the first information includes a location of the food in the food monitoring apparatus (Fig. 13: [0158], may display the location of the odor, the intensity of the odor, the type of the odor, etc. For example, the odor distribution map may differently display the color, the brightness, or the extent of an odor distribution area according to the gas detection quantity. [0161], The refrigerator 1000 may compare the odor distribution map 1302 with the camera image 1301 and determine that “spinach” located in the first area 1311 on the camera image 1301 and an object located in the second area 1312 on the camera image 1301 have a high probability of spoilage.), and wherein the obtaining of the visible image of the food or the hyperspectral image of the food includes controlling the at least one light source to radiate light of the second wavelength band to an area of the food monitoring apparatus corresponding to the location of the food ([0123], irradiating light to the at least one object by selectively combining sequential wavelengths of visible rays and near-infrared rays), and obtaining the hyperspectral image based on light received from the area of the food monitoring apparatus corresponding to the location of the food ([0124], the spectrometric sensor may be arranged around a camera in the refrigerator 1000. Also, a plurality of spectrometric sensors may be arranged in the refrigerator 1000. For example, the spectrometric sensors may include a first spectrometric sensor to obtain a spectrometric image of first objects kept in a first shelf, a second spectrometric sensor to obtain a spectrometric image of second objects kept in a second shelf, a third spectrometric sensor to obtain a spectrometric image of third objects kept in a third shelf, etc., but it is not limited thereto).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17. 	Claim(s) 5, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2020/0097776, Kim et al. (hereinafter Kim) in view of NPL “Evaluation of Food Quality and Safety with Hyperspectral Imaging (HISI)”, Siche et al. (hereinafter Siche).

18. 	Regarding Clam 5, Kim discloses The food monitoring apparatus of claim 2, 
 	However, Kim does not explicitly disclose wherein the parameters include at least one of 1, 4-dihydronicotinamide adenine dinucleotide (NADH) content, porphyrin content, flavin adenine dinucleotide (FAD) content, and collagen content included in the food.
 	Siche teaches wherein the parameters include at least one of 1, 4-dihydronicotinamide adenine dinucleotide (NADH) content, porphyrin content, flavin adenine dinucleotide (FAD) content, and collagen content included in the food (Page 314, left col, last para.-right col. First para., “The relationship between the chemical composition and texture and other sensory attributes of the meat is not limited to the presence of fat or pH, but also includes the occurrence of other compounds such as collagen.).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spectrometric analysis as taught in Kim to evaluate food content that contains parameters such as collagen content (meat) as taught in Siche in order to yield predictable results.

19. 	Regarding Clam 7, Kim discloses The food monitoring apparatus of claim 1, 
 	However, Kim does not explicitly disclose wherein the first wavelength band ranges from 400 nm to 700 nm, wherein the second wavelength band ranges from 250 nm to 400 nm, and
 	wherein the at least one image sensor is further configured to measure light in a wavelength band ranging from 300 nm to 700 nm.
 	Siche teaches wherein the first wavelength band ranges from 400 nm to 700 nm (page 315, Table 4; Beef wavelength 400-1000), wherein the second wavelength band ranges from 250 nm to 400 nm (Page 315, Table 4: Difference between free-range and broiler chicken, 328-1115), and
 	wherein the at least one image sensor is further configured to measure light in a wavelength band ranging from 300 nm to 700 nm (Page 315, Table 4: Difference between free-range and broiler chicken, 328-1115)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spectrometric analysis as taught in Kim to evaluate food content that has different wavelengths as taught in Siche in order to yield predictable results.

20. 	Regarding Clam 19, Kim discloses The method of claim 16, 
 	However, Kim does not explicitly disclose wherein the parameters include at least one of 1,4-dihydronicotinamide adenine dinucleotide (NADH) content, porphyrin content, flavin adenine dinucleotide (FAD) content, and collagen content in the food.
 	Siche teaches wherein the parameters include at least one of 1,4-dihydronicotinamide adenine dinucleotide (NADH) content, porphyrin content, flavin adenine dinucleotide (FAD) content, and collagen content in the food. (Page 314, left col, last para.-right col., first para., “The relationship between the chemical composition and texture and other sensory attributes of the meat is not limited to the presence of fat or pH, but also includes the occurrence of other compounds such as collagen.”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spectrometric analysis as taught in Kim to evaluate food content that contains parameters such as collagen content (meat) as taught in Siche in order to yield predictable results.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422